Exhibit 10.1

 

ASSUMPTION AGREEMENT

 

This Assumption Agreement, dated as of January 31, 2017, is made by Bai Brands
LLC and 184 Innovations, Inc., (each an “Additional Guarantor” and collectively
the “Additional Guarantors”), in favor of the Administrative Agent, each Lender
(as each such term is defined in the Credit Agreement referred to below) and
each holder of a Guaranteed Obligation (as defined in the Guaranty referred to
below) in connection with the Credit Agreement and Guaranty referred to below. 
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement or Guaranty, as applicable.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement dated as of September 25, 2012
(together with all appendices, exhibits, and schedules thereto and as the same
may be amended, restated, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dr Pepper Snapple
Group, Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing
Banks from time to time party thereto, JPMorgan Chase Bank N.A., as
Administrative Agent and the other parties from time to time thereto, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower (other than the Additional Guarantors) have entered into the Guaranty,
dated as of September 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”) in favor of the Guaranteed Parties;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty;

 

WHEREAS, each Additional Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guaranty.  By executing and delivering this Assumption Agreement, each
Additional Guarantor (i) agrees hereby that it is and has become a party to the
Guaranty as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor thereunder and (ii) without in anyway
limiting the generality of the foregoing, hereby expressly assumes and agrees to
perform all obligations and liabilities of a Guarantor under the Guaranty.

 

--------------------------------------------------------------------------------


 

2.  Representation and Warranties. Each Additional Guarantor makes the following
representation and warranties set forth below:

 

(a)         Organization; Powers. Such Additional Guarantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.  Such Additional Guarantor has all requisite corporate power,
limited liability company power, general partnership power or limited
partnership power and authority, as applicable, to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required; and

 

(b)         Authorization; Enforceability.  The Guaranty is within such
Additional Guarantor’s corporate (or equivalent) powers and has been duly
authorized by all necessary corporate and, if required, stockholder action. This
Assumption Agreement has been duly executed and delivered by such Additional
Guarantor and constitutes a legal, valid and binding obligation of such
Additional Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND ANY CLAIM OR CONTROVERSY
ARISING HEREUNDER OR RELATED HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

 

 

Bai Brands LLC

 

 

 

 

 

By:

/s/ James L. Baldwin

 

 

Name: James L. Baldwin

 

 

Title: Executive Vice President & Secretary

 

 

 

 

 

184 Innovations, Inc.

 

 

 

 

 

By:

/s/ James L. Baldwin

 

 

Name: James L. Baldwin

 

 

Title: Executive Vice President & Secretary

 

Signature page to Assumption Agreement

 

--------------------------------------------------------------------------------